Citation Nr: 0829575	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
varicocele disability.

(The issue of entitlement to an initial rating in excess of 
30 percent for adjustment disorder is addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  A February 2004 rating decision 
granted service connection for scars of the left inguinal 
region, residuals of postoperative left varicocele, and 
assigned an initial 10 percent rating.  In September 2004, 
the veteran stated that he was satisfied with the 10 percent 
rating assigned for his scars.

In October 2006, the Board denied the claim for a rating in 
excess of 10 percent for a left varicocele disability.  A 
January 2008 joint motion for partial remand moved that the 
court vacate and remand that part of the Board's decision 
dated in October 2006 which denied a rating in excess of 10 
percent for a left varicocele disability.  The Court of 
Appeals for Veterans Claims granted the motion by way of an 
order dated in January 2008.


FINDINGS OF FACT

Residuals of the veteran's left varicocele disability are 
manifested by subjective complaints of pain; urinary or 
voiding dysfunction has not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
varicocele disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. §§ 
4.20, 4.27, 4.115b, 4.124(a), Diagnostic Codes 7525, 8530 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In November 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claim.  In March 2006, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  
This correspondence indicated that evaluations are based on 
the ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  Although the November 2003 and 
March 2006 notice letters postdated the initial adjudication, 
no prejudice resulted as the claims were subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the February 2004 
Supplemental Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim as such he was not prejudiced as it pertained to 
any deficiencies as it pertained to the notice he received.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board notes that the veteran was granted Social Security 
Administration (SSA) benefits in December 2007, and it 
appears that all SSA records have not been obtained.  The 
veteran, however, has reported that his SSA benefits were 
awarded solely on the basis of his psychiatric disability.  
Thus, the Board finds that the any outstanding SSA records 
are not relevant to this claim and their absence results in 
no prejudice to the veteran.  Consequently, the Board finds 
the claim is ready for adjudication.  

Increased Rating

The veteran is currently assigned a 10 percent rating for a 
left varicocele disability under the provisions of Diagnostic 
Codes 7525-8530.  See 38 C.F.R. § 4.27 (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Diagnostic Code (DC) 7525 provides that chronic epididymo-
orchitis should be rated as urinary tract infections.  Id.  
The record indicates that the veteran does not have urinary 
tract infections, as repeated urinalyses and blood tests have 
been reported to have been normal.  Consequently, a higher 
rating is not warranted under DC 7525.  

A higher rating is also not available under DC 8530.  The 
maximum rating available under DC 8530 is 10 percent; 
consequently, a higher schedular rating is not available.  
Additionally, the Board has considered whether extraschedular 
consideration is warranted.  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

A rating has been assigned that contemplate the disability 
and symptomatology of each and every manifestation of the 
veteran's disability resulting from a left varicocele 
disability.  The evidence does not indicate that the 
veteran's left varicocele disability has necessitated 
frequent, let alone any periods of hospitalization.  
Additionally, there is no competent evidence that the left 
varicocele disability causes marked interference with 
employment or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated.  The 
Board notes that the record includes competent findings of 
unemployability.  The unemployability findings are based on 
the veteran's "emotional illness," however, and not his 
left varicocele disability, and the record indicates that the 
only evidence indicating that the veteran is unable to work 
due to his left varicocele disability are the veteran's own 
statements.  As a layperson, the veteran is not competent to 
make such a finding, however.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  There are no manifestations of 
the veteran's left varicocele disability that have not been 
contemplated by the rating schedule and assigned an adequate 
evaluation based on evidence showing the symptomatology 
and/or disability.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.  

The evidence also does not indicate that the left varicocele 
disability should be granted a higher or separate rating 
under an alternate rating code.  The Board notes that the 
veteran has contended that his left varicocele disability is 
manifested by urinary incontinence and that the rating for 
his left varicocele disability should reflect this 
manifestation.  A review of the record indicates that the RO 
has specifically denied service connection for urinary 
incontinence as secondary to the left varicocele disability, 
however.  See July 2003 Rating Decision.  This decision was 
not appealed and is now final; consequently, the Board has no 
means under which to consider this argument.  

The veteran has also contended that he should be granted 
separate ratings for his testicular pain and for the 
"ilioinguinal neuralgia and/or genitofemoral neuralgia."  
The record does not indicate that the veteran has any 
symptoms other than pain, however, and the record indicates 
that the veteran's current rating under DC 7525-8530 was 
granted in consideration of this pain.  To grant separate 
evaluations for the pain and neuralgia would violate the law 
against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2007).  

In sum, the Board finds that the evidence does not indicate 
that a rating in excess of 10 percent is warranted for the 
veteran's left varicocele disability.  Consequently, the 
veteran's claim is denied.  


ORDER

A rating in excess of 10 percent for left varicocele 
disability is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


